Citation Nr: 0925390	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  04-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for a cardiovascular 
disorder, other than hypertension or residuals, cerebral 
vascular accident, claimed as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for cataracts, claimed 
as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for mild left upper lid 
ptosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from March 1964 through March 
1966.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued in November 2002 signed the Atlanta, Georgia Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board remanded the appeal by a decision issued in June 2007.

By a rating decision issued in April 2009, the Veteran was 
awarded service connection for cerebral vascular accident 
residuals.  No evidence that the Veteran has disagreed with 
any aspect of this grant of service connection appears in the 
record.  No claim for service connection for residuals, 
cerebral vascular accidents, is before the Board for 
appellate review at this time.

The Veteran testified at a Travel Board hearing conducted by 
the undersigned Veterans Law Judge in February 2007.


FINDINGS OF FACT

1.  The medical providers have determined that a diagnosis of 
peripheral neuropathy is not appropriate.

2.  The Veteran declined to appear for VA examination which 
would have provided evidence as to current cardiovascular 
disorders and the etiology of each cardiac disorder.  

3.  Cataracts are not secondary to the Veteran's diabetes 
mellitus.  

4.  The Veteran manifested left third nerve palsy during the 
pendency of this appeal, although that disability is 
currently medically considered resolved.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2009).

2.  The criteria for service connection for a cardiovascular 
disorder, other than hypertension or residuals, cerebral 
vascular accident, claimed as secondary to service-connected 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2009).

3.  The criteria for service connection for cataracts, 
claimed as secondary to service-connected diabetes mellitus, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307 (2009).

4.  The criteria for service connection for third nerve 
palsy, left eye, claimed as mild left upper lid ptosis, have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for peripheral neuropathy, a cardiovascular 
disorder, cataracts, and mild left upper lid ptosis, as 
secondary to service-connected diabetes mellitus.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Duty to provide notice 

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, soon after he submitted his October 2001 formal 
claim, the RO issued an April 2002 letter which notified the 
Veteran of the evidence necessary to substantiate his direct 
claim for service connection for diabetes mellitus.  Though 
Veteran was notified of the criteria for secondary service 
connection by an October 2002 rating decision which was the 
initial unfavorable determination regarding the appeals 
issues.  The Board acknowledges that this notice did not meet 
the requirements of the VCAA.  A letter issued by the Appeals 
Management Center (AMC) in May 2008 was specifically advised 
of the criteria for service connection for a disability 
claimed as caused or aggravated by a service-connected 
disability (secondary service connection).  

There is no presumption that a defect in the timing of the 
notice of the criteria for secondary service connection or 
the content of the notices resulted in prejudice to the 
Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 
(2009) (appellant bears burden of demonstrating prejudicial 
error on appeal).  The Veteran does not argue that any defect 
in notice, either as to timing or as to content, prejudiced 
his effort to substantiate his claims.  The Veteran's 
testimony at the February 2007 Travel Board hearing 
establishes that the Veteran was aware of the criteria for 
secondary service connection, despite lack of VCAA-compliance 
notice at that time, and demonstrates that he was aware of 
the types of evidence he might provide to meet the criteria 
for service connection.  

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran's service treatment records have been 
associated with the claims file.  The Veteran has been 
afforded VA examination as necessary to adjudicate his claims 
for service connection for performer, cataracts, and mild 
left upper lid ptosis, although the Veteran failed to appear 
for some scheduled examinations.  

The Veteran identified and submitted private clinical 
records, and all private records identified as relevant were 
requested by the RO.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of any claim at issue that 
has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
either claim addressed in the decision below.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to claims for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is a 
presumption applicable for service connection for hearing 
loss and tinnitus, if due to an organic disease of the 
nervous system, and the provisions regarding presumptions 
have been considered in this decision.  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to a service-connected 
disability.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted if a service-connected 
disability aggravates another condition.  When a nonservice-
connected condition is aggravated by a service-connected 
condition, service connection is warranted, but the Veteran 
shall be compensated for the degree of disability - but only 
that degree - over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

1.  Claim for service connection for peripheral neuropathy

The Veteran was afforded VA examination to determine the 
etiology of peripheral neuropathy in June 2002.  He reported 
tingling and numbness in the extremities.  The examiner 
stated that there was no pathology on objective examination 
to support a diagnosis of peripheral neuropathy.  

Private clinical records from several providers dated from 
2005 through 2007 are devoid of clinical discussion of 
peripheral neuropathy.  In June 2008, the Veteran was 
afforded VA examination.  The examiner concluded that it was 
less than likely that the Veteran had peripheral neuropathy.

The only evidence favorable to the Veteran's claim that he 
has peripheral neuropathy as a result of his diabetes 
mellitus is the Veteran's own testimony in this regard.  
Transcript of Travel Board hearing (Tr.) 11, 12.  As a lay 
person, without medical training, the Veteran is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In particular, the Board notes that peripheral neuropathy is 
not a disorder which may readily be observed by a lay person.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(holding that lay evidence may be used to diagnose a 
condition when a layperson is competent to identify the 
medical condition, the layperson is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional"); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (stating that "[l]ay testimony is competent . . . 
to establish the presence of observable symptomatology).  

The Veteran is not competent to assign a diagnosis of 
peripheral neuropathy or to provide an opinion that 
peripheral neuropathy, if present, is due to diabetes 
mellitus.  As no medical provider has assigned a current 
diagnosis of peripheral neuropathy, and no provider has 
linked peripheral neuropathy, if present, to the Veteran's 
service-connected diabetes mellitus, the preponderance of the 
evidence, and all of the competent evidence, is unfavorable 
to the claim.  The appeal for service connection for 
peripheral neuropathy must be denied.  

2.  Claim for service connection for a cardiovascular 
disorder

The Veteran's service-connected diabetes is characterized as 
diabetes mellitus, type II, with complication of 
hypertension.  Thus, the Veteran has already been granted 
service connection for hypertension.  By a rating decision 
issued in April 2009, the Veteran was granted service 
connection for cerebrovascular accident residuals associated 
with diabetes mellitus, type II, with complications of 
hypertension.  

The Veteran was afforded VA examination in June 2002.  At 
that time, he reported a vascular disorder diagnosed as 
angioneurotic edema.  However, the examiner found no evidence 
of angioneurotic edema on objective examination.  The only 
pathology the examiner found was left axis deviation on 
electrocardiogram (EKG) examination of the Veteran.  The 
examiner did not state whether this finding was etiologically 
linked to the Veteran's service-connected diabetes or 
hypertension.

The Veteran submitted August 2004 and November 2006 private 
medical statements.  These medical statements do not provide 
an opinion linking any diagnosed cardiovascular disorder to 
diabetes mellitus.  

The Veteran was scheduled for VA examination of his 
cardiovascular system in May 2008, in fulfillment of VA's 
duties to assist the Veteran and pursuant to the Board's June 
2007 Remand.  The Veteran notified VA that he was cancelling 
the examination, and the Veteran was personally informed, in 
a telephone conversation, of the consequences of failing to 
report for the examination.  The scheduled examination was 
intended to determine what cardiovascular disorders the 
Veteran manifested and whether there might be any potential 
relationship between the cardiovascular disorders diagnosed 
and the Veteran's service-connected diabetes mellitus.  

In the absence of clinical information expected from such a 
VA examination, the Board must adjudicate his claim based on 
the evidence already of record, which is insufficient to 
grant his appeal for service connection for a cardiovascular 
disorder, other than hypertension and residuals of a cerebral 
vascular accident, the disabilities for which service 
connection has already been granted.  See 38 C.F.R. § 3.655.

The Veteran has provided no medical evidence that he has a 
cardiovascular disorder other than the service-connected 
hypertension and cerebral vascular accident residuals.  The 
problem list of diagnosed disorders as listed in the 
Veteran's April 2008 clinical records does not appear to 
include any other cardiovascular disorder.  The Veteran has 
not provided medical evidence that any cardiovascular 
disorder, other than the two disabilities for which service 
connection is in effect, is related to his service-connected 
diabetes mellitus.  

The Veteran's unsubstantiated statement that he is entitled 
to service connection for a cardiovascular disorder is not 
competent medical evidence that he does have a cardiovascular 
disorder other than the disabilities for which is in effect 
or that such a cardiovascular disorder, if present, is due to 
his service-connected diabetes.  As a lay person, without 
medical training, the Veteran is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  The Veteran declined to report for scheduled VA 
examination.  The record reflects that the Veteran had been 
notified of the scheduled examination and discussed the 
consequences of failure to report for examination.  The 
Veteran provided no reason for declining the VA examination.  
There is no legal or regulatory requirement that VA make 
further efforts to schedule an examination.  While VA has a 
duty to assist the Veteran in the development of her claim, 
the Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, the claim for 
service connection for an unidentified cardiovascular 
disorder claimed as due to service-connected diabetes 
mellitus must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. § 5107(b).  The claim for 
service connection for a cardiovascular disorder, other than 
hypertension and residuals, cerebral vascular accident, for 
which awards of service connection are already in effect, is 
denied.

3.  Claim for service connection for cataracts, claimed as 
due to diabetes mellitus

The Veteran was afforded VA examination of the eyes in June 
2002.  The examiner discussed the Veteran's history of 
diabetes mellitus and hypertension.  The examiner determined 
that the Veteran had mild upper lid ptosis, astigmatism and 
presbyopia, and a mild nuclear cataract in each eye.  The 
examiner provided an opinion that the Veteran had no ocular 
complications of diabetes mellitus, and provided an opinion 
that the nuclear cataract in each eye was unrelated to 
diabetes mellitus.

The Veteran submitted private medical statements from Georgia 
Retina, dated in March 2006, and North Georgia Eye Care, 
dated in January 2007.  These statements noted the presence 
of cataracts, but did not provide an opinion or indication 
that the cataracts were related to diabetes mellitus.  
Similarly, the presence of cataracts bilaterally was noted on 
VA examination conducted in May 2008, but the examiner did 
not provide an opinion as to the relationship between 
diabetes mellitus and cataracts.

The provider who specifically addressed the question of 
whether there was a relationship between the Veteran's 
bilateral nuclear cataracts and his diabetes provided an 
opinion that, in this case, those disorders were unrelated.  
There is no medical opinion to the contrary, nor is there any 
medical opinion which suggests or indicates that the 
Veteran's bilateral cataracts might be related to his 
service-connected diabetes mellitus.  

The only evidence supporting such a relationship is the 
Veteran's own testimony and statements.  While a lay person 
may provide competent evidence about visible symptoms, a lay 
person is not generally competent to provide medical opinion 
as to the etiology of a disorder.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay 
evidence may be used to diagnose a condition when a layperson 
is competent to identify the medical condition, the layperson 
is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional"); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (stating that "[l]ay testimony is 
competent . . . to establish the presence of observable 
symptomatology).  In this case, the Board finds that the 
Veteran is not competent to provide probative medical opinion 
as to whether there is an etiological relationship between 
his service-connected diabetes mellitus and bilateral 
cataracts.  

Therefore, the preponderance of the competent medical 
evidence is against the claim.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.

4.  Entitlement to service connection for mild left upper lid 
ptosis.

The Veteran submitted a March 2006 private medical statement 
from Georgia Retina.  The statement noted the Veteran's 
history of third nerve palsy and current complaints of 
fluctuating vision in the left eye.  December 2006 through 
February 2007 outpatient private clinical notes from CMED 
Center for Medicine, Endocrinology and Diabetes, note left 
eye ptosis, diplopia, and mononeuropathy.  

A private medical statement from North Georgia Eye Care dated 
in January 2007.  This statement noted the presence of ptosis 
(eyelid drooping) and diplopia (double vision).  

The examiner who conducted VA examination in May 2008 noted 
that there were no current symptoms of ptosis (drooping) of 
the left eyelid or any other symptoms of third nerve palsy.  
The examiner further opined that it was at least as likely as 
not that, when third nerve palsy was present, it was due to 
the Veteran's service-connected diabetes mellitus with 
hypertension complications.  

As the RO noted, the Veteran apparently did not have a 
current disability due to third nerve palsy at the time of 
the 2008 VA examination.  However, the Court has determined 
that a current disability is demonstrated if the condition is 
shown at any time since submission of the current claim, even 
though it may have resolved.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  The criteria for service connection for 
third nerve palsy, claims as mild dropping, left eyelid, are 
met.  The claim may be granted.  


ORDER

The appeal for service connection for peripheral neuropathy, 
claimed as secondary to service-connected diabetes mellitus, 
is denied.  The appeal for service connection for a 
cardiovascular disorder, other than hypertension or 
residuals, cerebral vascular accident, claimed as secondary 
to service-connected diabetes mellitus, is denied.  The 
appeal for service connection for cataracts, claimed as 
secondary to service-connected diabetes mellitus, is denied.  
Service connection for the third nerve palsy, left eye, 
claimed as mild left upper lid ptosis, is granted.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


